RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1041-MR

MALCOLM DICKERSON                                                     APPELLANT


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ERIC JOSEPH HANER, JUDGE
                        ACTION NO. 15-CR-001394


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CETRULO, COMBS, AND GOODWINE, JUDGES.

CETRULO, JUDGE: Malcolm Dickerson appeals from an order of the Jefferson

Circuit Court denying his Kentucky Rule of Criminal Procedure (RCr) 11.42

motion for post-conviction relief. We affirm.

             I. Procedural History

             The underlying facts which led to Dickerson’s indictment are not

germane to the issues in this appeal. Dickerson was indicted for assault in the first
degree for shooting a person; possession of a handgun by a convicted felon;

receiving stolen property (specifically, a firearm); three counts of wanton

endangerment in the first degree for firing a weapon into a house multiple times;

criminal mischief in the first degree; two counts of fleeing or evading police in the

first degree; violation of a protective order; and being a first-degree persistent

felony offender (PFO I).

             Dickerson and the Commonwealth reached a plea agreement, which

called for dismissal of the violation of a protective order charge; one of the counts

of fleeing or evading police; and the PFO I charge. Dickerson agreed to plead

guilty to the remainder of the charges. The agreement, which Dickerson signed,

specifically stated that the victim suffered serious physical injuries. The plea

agreement recommended Dickerson receive an overall sentence of imprisonment

of 20 years, ten of which would be attributable to the assault charge. The trial

court sentenced Dickerson in accordance with the plea agreement.

             A few months later, Dickerson filed a pro se RCr 11.42 motion,

alleging his counsel had been ineffective by: 1) not conducting an adequate

investigation; and 2) not informing Dickerson that he would not be eligible for

parole until he had served at least 85% of his ten-year sentence for first-degree




                                          -2-
assault.1 In addition to the pro se filing, appointed counsel submitted a

supplemental brief on behalf of Dickerson. After briefing concluded, the trial

court denied Dickerson’s RCr 11.42 motion without holding a hearing. Dickerson

then filed this appeal.

               II. Analysis

               A. Standard of Review

               As our Supreme Court has held:

               To successfully establish the invalidity of a guilty plea
               based upon the allegedly deficient performance of
               defense counsel, the movant must satisfy both prongs of
               the two-part test set forth in Strickland v. Washington,
               466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)
               and restated by this Court in Bronk v. Commonwealth, 58
               S.W.3d 482, 486-487 (Ky. 2001). The movant must
               demonstrate that: (1) defense counsel’s performance fell
               outside the wide range of professionally competent
               assistance; and that (2) a reasonable probability exists
               that, but for the deficient performance of counsel, the
               movant would not have pled guilty, but would have
               insisted on going to trial. In making that determination,
               the trial court must indulge the strong presumption that
               counsel’s conduct fell within the wide range of
               reasonable professional assistance.


1
  Kentucky Revised Statute (KRS) 439.3401(1)(c) defines a violent offender as a person
convicted of committing a Class B felony involving serious physical injury to the victim.
Dickerson’s first-degree assault conviction satisfied that standard. KRS 439.3401(3)(a) provides
that “[a] violent offender who has been convicted of a . . . Class B felony shall not be released on
. . . parole until he has served at least eighty-five percent (85%) of the sentence imposed.” Thus,
Dickerson was ineligible for parole until serving 85% of his ten-year assault sentence (i.e., 8.5
years). By contrast, inmates who are not violent offenders, and who do not meet other
exceptions, generally may become eligible for parole after serving 20% of their sentence. See
501 Kentucky Administrative Regulations (KAR) 1:030 § 3(1)(e).

                                                -3-
Commonwealth v. Rank, 494 S.W.3d 476, 481 (Ky. 2016). If the RCr 11.42

motion “raises a material issue of fact that cannot be resolved on the face of the

record, the trial court must grant a prompt hearing.” Id.

             If, as here, the trial court resolves an RCr 11.42 motion without a

hearing, “appellate review is limited to whether the motion on its face states

grounds that are not conclusively refuted by the record and which, if true, would

invalidate the conviction.” Haley v. Commonwealth, 586 S.W.3d 744, 750 (Ky.

App. 2019) (internal quotation marks and citation omitted). Our examination of

whether Dickerson has raised material questions which are not refuted by the

record is hampered because the certified record before us contains no video or

audio recordings of any proceedings, such as Dickerson’s guilty plea hearing. “[I]t

is an appellant’s responsibility to ensure that the record contains all of the materials

necessary for an appellate court to rule upon all the issues raised. . . . [W]e are

required to assume that any portion of the record not supplied to us supports the

decision of the trial court.” Clark v. Commonwealth, 223 S.W.3d 90, 102 (Ky.

2007) (footnote and citations omitted).

             Finally, our analysis is not identical to that employed by the trial

court, but our Supreme Court has held that “[i]f an appellate court is aware of a

reason to affirm the lower court’s decision, it must do so, even if on different




                                          -4-
grounds.” Mark D. Dean, P.S.C. v. Commonwealth Bank & Tr. Co., 434 S.W.3d

489, 496 (Ky. 2014).

             B. Counsel’s Alleged Failure to Investigate

             The gist of Dickerson’s first argument is that the record does not show

that counsel adequately investigated two main issues: 1) whether the shooting

victim suffered a serious physical injury; and 2) the possibility of a self-defense

claim. The record does not contain a detailed recitation of the investigation of

Dickerson’s counsel, but he nonetheless is not entitled to relief.

             The only specific action Dickerson alleges counsel failed to take was

to interview the victim, a topic to which we shall return. Otherwise, Dickerson

only offers conjecture that some sort of additional, undefined investigation might

somehow have resulted in an acquittal. Left wholly unanswered is even a cursory

explanation of how that result would have been possible with more investigation.

             Instead, “Appellant’s claims are nothing more than bold assertions

without any factual basis. Such does not justify an evidentiary hearing pursuant to

RCr 11.42.” Harper v. Commonwealth, 978 S.W.2d 311, 317 (Ky. 1998). We will

not scour the record or attempt to flesh out underdeveloped arguments. See, e.g.,

Prescott v. Commonwealth, 572 S.W.3d 913, 923 (Ky. App. 2019). In other

words, “[m]ere speculation as to how other counsel might have performed either

better or differently without any indication of what favorable facts would have


                                         -5-
resulted is not sufficient. Conjecture that a different strategy might have proved

beneficial is also not sufficient.” Hodge v. Commonwealth, 116 S.W.3d 463, 470

(Ky. 2003), overruled on other grounds by Leonard v. Commonwealth, 279

S.W.3d 151 (Ky. 2009).

              Moreover, even on the merits, Dickerson is not entitled to relief.

First, there is nothing in the record to cast doubt on whether the victim suffered a

serious physical injury. Serious physical injury means “physical injury which

creates a substantial risk of death, or which causes serious and prolonged

disfigurement, prolonged impairment of health, or prolonged loss or impairment of

the function of any bodily organ.” KRS 500.080(17).2

              We cannot interpret a statute in a manner which “defies common

sense.” Matheney v. Commonwealth, 191 S.W.3d 599, 603 (Ky. 2006). Common

sense and human experience would lead a reasonable person to conclude that

getting shot in the chest – an area of the body containing many vital organs –

creates a substantial risk of death.3




2
 KRS 500.080 was recently amended, but those changes do not impact this case, so we quote the
current version.
3
 Dickerson contends in his brief that the victim was shot in the shoulder. By contrast, the
victim’s hospital records submitted by the Commonwealth in response to Dickerson’s RCr 11.42
motion explicitly state that the victim was shot in the chest.



                                            -6-
             Although not every gunshot injury is automatically deemed to be a

serious physical injury, the Commonwealth provided the victim’s medical records

to Dickerson’s counsel in discovery. The entirety of those medical records is not

in the record before us. However, the one page which was provided indicates the

victim was shot in the chest, required needle decompression in the field by EMS

personnel, had a tube placed in his chest “emergently” in the emergency

department, and was admitted to the ICU. Record at 168. Moreover, the

Commonwealth notified Dickerson in discovery that it intended to offer the expert

testimony of Dr. William Smock, a professor at the University of Louisville School

of Medicine, opining unequivocally that the victim suffered a serious physical

injury. Specifically, Dr. Smock sent an email to the Commonwealth stating:

“Easy Assault 1, he [the victim] would have died without EMS and ER

intervention.”

             Finally, the plea agreement – which Dickerson signed – specifically

states that the shooting victim suffered a serious physical injury. The trial court’s

judgment confirms that, at the guilty plea proceeding, Dickerson admitted he had

committed first-degree assault – which statutorily requires the victim to suffer a

serious physical injury. Furthermore, before accepting the plea, the court reviewed

the charges and offer to ensure that Dickerson understood and voluntarily wished

to plead guilty. See, e.g., RCr 8.08. In other words, the original trial court could


                                         -7-
not have properly allowed Dickerson to plead guilty to first-degree assault, which

statutorily requires the victim to have sustained a serious physical injury, if

Dickerson refused to admit the victim’s injuries were serious.

             Dickerson castigates his counsel for allegedly not interviewing the

victim. However, “the test for effectiveness is not whether counsel could have

done more, . . . but rather whether counsel’s errors undermined the reliability of the

trial.” Baze v. Commonwealth, 23 S.W.3d 619, 625 (Ky. 2000), overruled on other

grounds by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009) (citations

omitted). Dickerson has not demonstrated what would have been gleaned from

interviewing the victim. In light of the evidence that the victim suffered a serious

physical injury, as defined by statute, Dickerson has not shown that counsel’s

allegedly insufficient investigation undermined the reliability of the proceedings.

             The same conclusion applies to Dickerson’s self-defense argument,

which is even less developed than his serious physical injury argument. Indeed,

Dickerson offers no explanation whatsoever as to how it would have been

potentially wise for him to have relied on a self-defense theory and not pled guilty.

He has produced no witness statements, police reports, or hospital records

supporting this theory. We will not scour the record or attempt to flesh out

underdeveloped arguments. Prescott, 572 S.W.3d at 923.




                                          -8-
             C. Parole Eligibility

             Finally, Dickerson argues his counsel was ineffective in not telling

him that the terms of the plea agreement would result in being classified as a

violent offender and, as such, he would not be eligible for parole until serving 85%

of his ten-year sentence for assault. It is accurate that counsel may be deemed

ineffective for not conveying to a defendant the consequences of a guilty plea on

his or her parole eligibility. See, e.g., Stiger v. Commonwealth, 381 S.W.3d 230,

236 (Ky. 2012).

             However, as our Supreme Court has explained, to show ineffective

assistance of counsel in this context, Dickerson “must allege facts that, if proven,

would support a conclusion that the decision to reject the plea bargain and go to

trial would have been rational, e.g., valid defenses, a pending suppression motion

that could undermine the prosecution’s case, or the realistic potential for a lower

sentence.” Id. at 237. Dickerson has not made that showing.

             Dickerson cites to nothing to show there was a realistic possibility he

could have received a lower sentence. Indeed, as a Class B felony, ten years is the

minimum sentence for assault in the first degree.

             If Dickerson had proceeded to trial and been convicted of assault in

the first degree and found to be a PFO I, he would have received at least 20 years

of imprisonment. KRS 532.080(6)(a). Upon conviction of assault in the first


                                         -9-
degree and being a PFO I, Dickerson would not have been eligible for parole until

he served at least 17 years (20 years x 0.85 = 17 years). KRS 532.080(7) provides

“[a] violent offender who is found to be a persistent felony offender in the first

degree shall not be eligible for parole except as provided in KRS 439.3401.” KRS

439.3401(3)(a) provides “[a] violent offender who has been convicted of a . . .

Class B felony shall not be released on probation or parole until he has served at

least eighty-five percent (85%) of the sentence imposed.”

             In short, by rejecting the plea and proceeding to trial, Dickerson

would have actually delayed his parole eligibility date. To prevail, an appellant

must convince the court that rejecting the plea agreement would have occurred but

for counsel’s errors and would have been “rational under the circumstances.”

Stiger, 381 S.W.3d at 237. Dickerson has not demonstrated that it would have

been rational to reject the plea agreement in this instance.

             For the foregoing reasons, the order of the Jefferson Circuit Court is

affirmed.



             ALL CONCUR.




                                         -10-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Kara Stinson Lewis       Daniel Cameron
La Grange, Kentucky      Attorney General of Kentucky

                         Stephanie L. McKeehan
                         Assistant Attorney General
                         Frankfort, Kentucky




                       -11-